Name: 96/105/EC: Commission Decision of 29 January 1996 relating to new transitional measures which are necessary to facilitate the move to the system of veterinary checks provided for in Council Directive 90/675/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  tariff policy;  agricultural policy;  cooperation policy;  trade
 Date Published: 1996-01-31

 Avis juridique important|31996D010596/105/EC: Commission Decision of 29 January 1996 relating to new transitional measures which are necessary to facilitate the move to the system of veterinary checks provided for in Council Directive 90/675/EEC (Text with EEA relevance) Official Journal L 024 , 31/01/1996 P. 0032 - 0033COMMISSION DECISION of 29 January 1996 relating to new transitional measures which are necessary to facilitate the move to the system of veterinary checks provided for in Council Directive 90/675/EEC (Text with EEA relevance) (96/105/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 95/52/EC (2), and in particular Article 30 thereof,Whereas Directive 90/675/EEC makes arrangements for a new system of veterinary checks for products entering the Community from third countries;Whereas the Commission, in Decisions 92/399/EEC (3), 92/571/EEC (4), as last amended by Decision 95/55/EC (5), and 95/417/EC (6), adopted certain transitional measures to facilitate the move to the new system of veterinary checks provided for in Council Directive 90/675/EEC; whereas these measures expire on 1 February 1996;Whereas it is necessary to extend, for a short period, the new transitional measures which facilitate the gradual implementation of the system established by Directive 90/675/EEC;Whereas the transitional measures should provide for a progressive movement towards harmonized levels of physical and identity checks;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The provisions of Article 8 of Directive 90/675/EEC shall apply to the products in respect of which Community Decisions have been taken to establish:- a list of approved third countries,- a list of approved establishments (animal health and public health),and- a model certificate (animal and public health).Article 2 1. Member States shall carry out identity checks at the same place and, where possible, at the same time as physical checks.2. In the cases referred to in Article 8 (4) of Directive 90/675/EEC, identity and physical checks shall be carried out at the preselected border inspection post of destination, provided that the products are not unloaded or that they are transhipped from one aircraft or boat to another in the customs zone of the airport or port of arrival in order to be transported to the border inspection post of destination.Article 3 Member States shall apply the provisions concerning frequency of checks adopted in accordance with Article 8 (3) of Directive 90/675/EEC as soon as they enter into force.Pending those provisions:- Member States shall carry out identity and physical checks in accordance with the frequencies in force in their territory before 1 July 1992, however, with a view to gradually harmonizing the level of identity and physical checks, checks shall be carried out with a minimum of respectively 2 % and 5 % for the products listed on the categories I and II of Annex I of Commission Decision 94/360/EC (7) until 1 July 1996 and respectively 4 % and 10 % for these categories from this date,- Member States shall notify before 15 February 1996, the Commission and other Member States of the check frequencies of the categories I and II mentioned above.Article 4 This Decision shall apply until 1 January 1997.Article 5 This Decision is addressed to the Member States.Done at Brussels, 29 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 265, 8. 11. 1995, p. 16.(3) OJ No L 221, 6. 8. 1992, p. 54.(4) OJ No L 367, 16. 12. 1992, p. 36.(5) OJ No L 53, 9. 3. 1995, p. 37.(6) OJ No L 244, 12. 10. 1995, p. 78.(7) OJ No L 158, 25. 6. 1994, p. 41.